DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	On 03/11/2021, a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ response filed on 02/11/2021 has been entered.
Summary of Response
3.	The 02/11/2021 response includes: (a) claims 15, 17 and 21 are currently amended; (b) claims 1 and 16 are previously presented; (c) claims 2-14 and 18-20 are original; and (d) the grounds for rejection set forth in the 12/11/2020 office action are traversed.  Claims 1-21 are currently pending and an office action follows:
Response to Arguments
4.	Applicant’s arguments in the 02/11/2021 response are moot with respect to claims 17-21, because claims 17 and 20-21 are being allowed, and claims 18-19 will also be allowed if the below stated claim objections are overcome.  
Applicant’s arguments in the 02/11/2021 response with respect to claims 1 and 15-16 are partially moot, because examiner’s current rejection of these claims is based Alexander et al.1, which does not disclose an exit pupil selector, and partially not moot because examiner has combined teachings of Alexander with those of previously-cited U.S. Patent Pub. No. 2016/0033771 A1 to Tremblay et al..   

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As to Tremblay, while applicant argues that since the light leaving the micromirror(FIG. 11: 1104) is subsequently focused, then this would support the idea that this light is only focused on one single hologram and not on multiple holograms (02/11/2021 arguments, p 2).  Examiner disagrees.  Tremblay teaches projection points(FIG. 11: 1101, 1102) each of which emit two light beams with the separation of these light beams remaining after being reflected from a micromirror(FIG. 11: 1104).  While these beams may be subsequently collimated (¶0174), i.e., made parallel, this is not the same as them being converged onto a single point.  Moreover, if they were converged onto a single point, then there would be no reason in the first place to have 
While examiner has combined Alexander with Tremblay to provide a system that displays an image with a larger eye box examiner also notes that an alternative grounds of rejection of claims 1 and 15-16 could be made instead based on Tremblay in view of Alexander using the same cited teachings from each of these references.
Finally, examiner has set forth drawings objections for features included in applicant’s claims that are not depicted in the figures.
Drawing Objections
5. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s) while no new matter should be entered: 
(i)	Claim 3’s following limitations: “wherein the diameter of the foveal light beams is 4 mm or greater when exiting the foveal projectors”.
(ii)	Claim 4’s following limitations: “wherein the diameter of the foveal light beams is 2.33 mm or less at the foveal eye box points, and wherein the diameter of the peripheral light beams is 0.5 mm or less at the peripheral eye box points”.
(iii)	Claim 5’s following limitations: “wherein the field of view of the foveal light beams is 20° horizontal x 20° vertical, and wherein the field of view of the peripheral light beams is 120° horizontal x 74° vertical”.
(iv)	Claim 6’s following limitations: “wherein the light engine includes a plurality of light sources, and wherein the controller is configured to selectively activate and 
(v)	Claim 8’s following limitations: “wherein the light sources include red, green, and blue light sources”.
(vi)	Claim 9’s following limitations: “wherein the entrance and exit points are implemented as holograms using a holographic film or as surface relief gratings”.
(vii)	Claim 10’s following limitations: “a plurality of layered waveguides that include film layers recorded with holographic or diffractive gratings, wherein the foveal and peripheral projectors are implemented by respective foveal and peripheral waveguides of the plurality of layered waveguides”.
(viii)	Claim 12’s following limitations: “wherein the focusing elements are configured to focus the light beams emitted by the projectors at focus surfaces in front of the holographic combiner so that the light beams are substantially collimated when reflected to the eye box points by the holographic combiner”.
(ix)	Claim 13’s following limitations: “wherein the light engine is configured to reduce light beam diameter at different projection angles to compensate for errors between the focus surfaces and the ideal focus surfaces, wherein reducing diameter of a light beam increases the F-number thus increasing the depth of focus of the light beam”.
(x)	Claim 14’s following limitations: “wherein the focusing elements include holographic lenses”.
(xi)	Claim 15’s following limitations: “wherein the controller is configured to selectively activate and modulate particular ones of a plurality of light sources to selectively illuminate particular ones of the plurality of eye box points”.

(xiii)	Claim 18’s following limitations: “wherein the diameter of the foveal light beams is 4 mm or greater when exiting the foveal projectors, wherein the diameter of the foveal light beams is 2.3 mm or less at the foveal eye box points, and wherein the diameter of the peripheral light beams is 0.5 mm or less at the peripheral eye box points”.
(xiv)	Claim 19’s following limitations: “selectively activating and modulating, by the controller, particular ones of the plurality of light sources to project light from different ones of the foveal and peripheral projectors”.
(xv)	Claim 20’s following limitations: “wherein the plurality of light sources includes red, green, and blue edge emitting lasers…wherein each peripheral projector is illuminated by one red, one green, and one blue laser, and wherein each foveal projector is illuminated by four red, four green, and four blue lasers”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
6.	Claims 3-4, 13 and 18-19 are objected to because of the following informalities: 
	Claim 3 at lines 1-2 needs to be changed from “the diameter of the foveal light beams is” to either “a diameter of each of the foveal light beams is” or to “the diameters of the foveal light beams are” to correct a lack of antecedent basis issue.  Appropriate correction is required.
	Claim 4 at lines 1-2 needs to be changed from “the diameter of the foveal light beams is” to either “a diameter of each of the foveal light beams is” or to “the diameters of the foveal light beams are” to correct a lack of antecedent basis issue.  Appropriate correction is required.
	Claim 4 at lines 2-3 needs to be changed from “the diameter of the peripheral light beams is” to either “a diameter of each of the peripheral light beams is” or to “the diameters of the peripheral light beams are” to correct a lack of antecedent basis issue.  Appropriate correction is required.
	Claim 13 at line 3 needs to be changed from “beam diameter” to “a beam 
Claim 13 at line 4 needs to be changed from “reducing diameter of a light beam” to “reducing the diameter of the light beam” as “reduce light beam diameter” has already been declared in claim 13 at line 3.  Appropriate correction is required.
	Claim 13 at line 5 needs to be changed from “the F-number” to “a F-number” to correct a lack of antecedent basis.  Appropriate correction is required.
Claim 13 at line 5 needs to be changed from “the depth of focus” to “a depth of focus” to correct a lack of antecedent basis.  Appropriate correction is required.
	Claim 18 at lines 11-12 needs to be changed from “the diameter of the foveal light beams is” to either “a diameter of each of the foveal light beams is” or to “the diameters of the foveal light beams are” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
Claim 18 at lines 13-14 needs to be changed from “the diameter of the peripheral light beams is” to either “a diameter of each of the peripheral light beams is” or to “the diameters of the peripheral light beams are” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 19 that depends upon claim 18.
Claim Rejections – 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0349514 A1 to Alexander et al. (“Alexander”) in view of U.S. Patent Pub. No. 2016/0033771 A1 to Tremblay et al. (“Tremblay”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As to claim 1, Alexander discloses a system(300)(FIG. 3; ¶0057), comprising:
	a controller (FIG. 3: 311; ¶¶0057, 0058, especially – “Whether or not an image/pixel is projected at each scan position depends on controlled modulation of laser module 311 and its synchronization with scan mirror 312” - inherently a controller exists to: (i) modulate the light sources R, G, B to display an image; and/or (ii) switch ON and OFF the light sources R, G, B such as when the device is powered ON);
	a light engine(310)(FIG. 3; ¶¶0057-0058) configured to project light beams from a plurality of projection points(R, G, B)(FIG. 3: 311; ¶¶0057-0058) under control of the controller (FIG. 3: 311; ¶¶0057, 0058, especially – “Whether or not an image/pixel is projected at each scan position depends on controlled modulation of laser ; and
	a reflective holographic combiner(330)(FIG. 3; 0061) comprising a plurality of point-to-point holograms (FIG. 3: 330; ¶0061, especially – “any number of holograms that may be multiplexed in a variety of different ways…wavelength multiplexed…angle multiplexed (e.g., for the purpose of eye box expansion/replication)…spatially multiplexed”) configured to redirect light received from the plurality of projection points to a plurality of eye box points(R, G, B)(FIG. 3: 311; ¶¶0057-0057, 0061);
	wherein the two or more holograms redirect the light beams to illuminate two or more respective eye box points (FIG. 3: 330, 390; ¶¶0057, especially – “laser module 311…serves to scan both visible (R, G, and/or B) and infrared (IR) laser light over eye 390”; 0061, especially – “any number of holograms that may be multiplexed in a variety of different ways…wavelength multiplexed…angle multiplexed (e.g., for the purpose of eye box expansion/replication)…spatially multiplexed” – FIG. 3 depicts adjacent eye box points being illuminated by different rays coming from different positions on the holographic combiner 330 that correspond to different wavelength, angle and/or spatially multiplexed holograms); and
	wherein the holograms are configured such that neighboring eye box points are illuminated by different ones of the holograms (FIG. 3: 330, 390; ¶¶0057, especially – “laser module 311…serves to scan both visible (R, G, and/or B) and infrared (IR) laser light over eye 390”; 0061, especially – “any number of holograms .
	Alexander does not expressly disclose wherein each projection point projects light beams simultaneously to two or more of the plurality of holograms.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
Tremblay discloses wherein each projection point(1101, 1102; 3 positions)(FIGs. 11-12)(¶0174) projects light beams simultaneously to two or more of the plurality of holograms (¶¶0174, 0184, especially – “the hologram is angle .
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Alexander with Tremblay to provide a system that displays an image with a larger eye box.  Alexander and Tremblay teach each projection point projects light beams simultaneously to two or more of the plurality of holograms (Alexander: FIG. 3: 311; ¶¶0057-0058, 0061; Tremblay: FIGs. 11-12: 1101, 1102, 3 positions; ¶¶0174, 0184).

	As to claim 15, Alexander discloses wherein the system(300)(FIG. 3; ¶0057) further includes a gaze tracking component(350)(FIG. 3; ¶¶0059-0060) configured to track position of a subject’s eye(390)(FIG. 3; ¶0060).
	Tremblay further discloses wherein the system further includes a gaze tracking component configured to track position of a subject’s eye (¶¶0015, 0039, 0179, especially – “simple eye tracking system is used to preferentially activate the exit pupil best aligned to the eye”), wherein the controller is configured to selectively activate and modulate particular ones of a plurality of light sources to selectively illuminate particular ones of the plurality of eye box points (¶¶0013, 0015, 0039, 0055, 0167-0168 – inherently there is a controller to control the independently controlled light sources that are ON based on the gaze tracking to form certain exit pupils).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Alexander and Tremblay with Tremblay’s further teachings to provide a system that saves power (see e.g., ¶¶0015, 

As to claim 16, Alexander discloses wherein the light engine(310)(FIG. 3; ¶¶0057-0058) includes a plurality of scanning mirrors(312)(FIG. 3; ¶0058) wherein the scanning mirrors(312)(FIG. 3; ¶0058) include 2D scanning microelectromechanical systems (MEMS) mirrors(312)(FIG. 3; ¶0058 – MEMS mirrors are inherently 2D).
Allowed Claims/Allowable Subject Matter/Potentially Allowable Subject Matter
9.	Claims 17 and 20-21 are allowed.  Claims 2, 5-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Also, if the above-stated objections to claims 3-4, 13 and 18-19 are overcome, then claims 3-4 and 13 would also become allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and claims 18-19 would be allowed.
Reasons for Allowance
10.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
         
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

claim 2 identifies the distinct features: “and wherein the plurality of projection points includes: two or more foveal projectors(FIG. 9: 512; ¶0091) configured to project wide diameter light beams over a small field of view (¶¶0064, 0092, 0099), wherein foveal light beams are redirected to illuminate foveal eye box points(FIG. 9: 560; ¶0091); and two or more peripheral projectors(FIG. 10: 514; ¶0091) configured to project narrow diameter light beams over a wide field of view (¶¶0064, 0099), wherein peripheral light beams are redirected to illuminate peripheral eye box points(FIG. 10: 560; ¶0095)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0349514 A1 to Alexander et al.  and U.S. Patent Pub. No. 2016/0033771 A1 to Tremblay et al., either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  Alexander and Tremblay teach claim 1 from which claim 2 depends but do not teach these additional claim limitations.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Independent claim 17 identifies the distinct features: “guiding, by the distribution waveguide(FIG. 7: 710), the light beams to pass through the distribution waveguide(FIG. 7: 710) from the plurality of entrance holograms to respective ones of a plurality of exit holograms of the distribution waveguide(FIG. 7: 710)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No.Alexander et al. (“Alexander”) in view of U.S. Patent Pub. No. 2018/0284440 A1 to Popovich et al. Popovich”) in view of U.S. Patent Pub. No. 2016/0238921 A1 to Rossini et al. (“Rossini”), fails to anticipate or render obvious the above underlined features associated with other features of this claim.  

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

More specifically as to claim 17, Alexander discloses a method(FIG 2G; ¶¶0055, 0076), comprising: emitting, by a laser array projector(221)(FIGs. 2A, 2G; ¶¶0051, 0055, 0078, 0082) comprising a plurality of light sources(R, G, B)(FIGs. 2A, 2G; ¶¶0051, 0055, 0078, 0082), light beams to a waveguide under control of a controller (FIGs. 2A, 2G; ¶¶0051, 0055, 0078, 0082 – processor controls light ;
	guiding, by the distribution waveguide, the light beams FIGs. 2A, 2G; ¶¶0051, 0055, 0078, 0082 – {FIGs. 2A and 2G: structure that guides R, G, B light rays to scanning mirrors 222}.);
	emitting, the light beams to a plurality of scanning mirrors(222)(FIGs. 2A, 2G; ¶¶0051, 0055, 0070);
	scanning, by the scanning mirrors(222)(FIGs. 2A, 2G; ¶¶0051, 0055, 0070), the light beams (FIGs. 2A, 2G; ¶¶0051, 0055, 0078, 0082 – processor controls light sources {FIGs. 2A and 2G: R, G, B} to output light beams to waveguide {FIGs. 2A and 2G: structure that guides R, G, B light rays to scanning mirrors 222}.);
	focusing, by focusing elements(prescription lenses 140)(FIG. 1; ¶¶0052, 0088), the projected light beams(arrows)(FIG. 2G; ¶0078) in front of a holographic combiner(230)(FIG. 2G; ¶¶0055, 0057; 0071); and
	redirecting, by a plurality of point-to-point holograms of the holographic combiner(230)(FIG. 2G; ¶¶0057, 0071, 0075-0076, 0078, 0081-0083, 0085, 0086), the light beams to respective ones of a plurality of eye box points(281-284)(FIG. 2G; ¶¶0055, 0077, 0081).
	Alexander does not expressly disclose emitting light beams to a plurality of entrance holograms of a distribution waveguide; guiding, by the distribution waveguide, the light beams to respective ones of a plurality of exit holograms of the distribution waveguide; emitting, at the exit holograms, the light beams; 
	scanning, by the scanning mirrors, the light beams to layered waveguides with pupil expansion;
	expanding, by pupil expansion gratings of the layered waveguides, the light beams;
	projecting, by the layered waveguides, the expanded light beams from respective ones of a plurality of projection points.


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Popovich discloses the light beams to a plurality of mirrors (¶¶0076, especially – “The collimation optics contained in the IIN may comprise lens and mirrors which is some embodiments may be diffractive lenses and mirrors”, 0095);
scanning, by the mirrors(¶¶0076, especially – “The collimation optics contained in the IIN may comprise lens and mirrors which is some embodiments may be diffractive lenses and mirrors”, 0095), the light beams(1003)(FIGs. 1, 4; ¶¶0079, 0095, especially – “Since the light paths through the IIN and waveguides in each of the red green and to layered waveguides(134R, 134G, 134B)(FIG. 4; ¶0095) with pupil expansion (FIG. 4: 137R, 138R, 137G, 138G, 137B, 138B, ¶¶0090, 0093, 0095); 
expanding, by pupil expansion gratings(137R, 138R, 137G, 138G, 137B, 138B)(FIG. 4; ¶¶0090, 0093, 0095) of the layered waveguides(134R, 134G, 134B)(FIG. 4; ¶0095), the light beams(1003)(FIGs. 1, 4; ¶¶0079, 0095, especially – “Since the light paths through the IIN and waveguides in each of the red green and blue waveguides are similar to those illustrated in FIG. 1 they are not shown in FIG. 4”); 
projecting, by the layered waveguides(134R, 134G, 134B)(FIG. 4; ¶0095), the expanded light beams from respective ones of a plurality of projection points(1022R, 1022G, 1022B, 1023R, 1023G, 1023B)(FIG. 4; ¶¶0079, 0095).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Alexander with Popovich to provide a method that generates a wider field of view (see e.g., ¶0073).

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Rossini discloses emitting light beams(red, green, blue wavelength light  to a plurality of entrance holograms(Bragg mirrors or Fabry Perot-type cavities) of a distribution waveguide(64)(FIG. 4; ¶¶0043-0047); guiding, by the distribution waveguide(64)(FIG. 4; ¶¶0043-0047), the light beams to respective ones of a plurality of exit holograms(Bragg mirrors or Fabry Perot-type cavities) of the distribution waveguide(64)(FIG. 4; ¶¶0043-0047); emitting, at the exit holograms(Bragg mirrors or Fabry Perot-type cavities), the light beams (FIG. 4; ¶¶0043-0047).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Alexander and Popovich with Rossini to provide a method that prevents parasitic light from being reflected by the waveguide (¶¶0044-0047, and 0053).
	Alexander, Popovich and Rossini do not teach guiding, by the distribution waveguide, the light beams to pass through the distribution waveguide from the plurality of entrance holograms to respective ones of a plurality of exit holograms of the distribution waveguide, as claimed.
Other Relevant Prior Art
11.	Other relevant prior art includes:
(a)	U.S. Patent Pub. No. 2015/0185481 A1 to Hiraide discloses a reflective holographic combiner(15, S12) that reflects light emitted by multiple projection points(82) to multiple eye box points(EY)(See e.g., FIGs. 5 and 11; ¶¶0049, 0086, 0095), and thus may be combined with either of the above-cited Alexander references teachings including a plurality of point-to-point holograms to teach claim 1.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

(b)	U.S. Patent Pub. No. 2006/0268421 A1 to Shimizu et al. discloses a holographic combiner(33)(FIG. 13; ¶0064) that reflects light from multiple projection points(11)(FIGs. 13, 15; ¶¶0174, 0185) to multiple eye box points(EP)(FIG. 13; ¶0176), and thus may be combined with either of the above-cited Alexander references teachings including a plurality of point-to-point holograms to teach claim 1.
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
       
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

(c)	U.S. Patent Pub. No. 2016/0033771 A1 to Tremblay et al., which was previously cited above, discloses a system (FIGs. 19 or FIG. 20) including multiple projection points(1501, 1502; 2003’s outward projecting points) that simultaneously emit light (see e.g., FIGs. 19-20) and thus may be combined with either of the above-cited Alexander references teachings including a plurality of point-to-point holograms to teach claim 1.

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

(d)	Hua, A high-resolution optical see-through head-mounted display with 
(see e.g., Fig. 1a that depicts each projection point of blue, red and green simultaneously emitting two rays of light).

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

(e)	U.S. Patent Pub. No. 2017/0299956 A1 to Holland et al. (“Holland”)(see e.g., FIGs. 3A, 3B; ¶¶0050-0051 – as shown in the figures projection points 311a-314a each project multiple light rays simultaneously).  Holland claims priority to provisional application no. 62/322,128, filed on 04/13/2016 a copy of which is enclosed.

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

Conclusion
THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference was discussed in the 02/22/2021 telephonic interview with applicant’s representative and cited in the 03/03/2021 advisory action.